Dibell, P. J. In a petition for a rehearing appellant argues that we have no jurisdiction to decide this case, but should have transferred it to the Supreme Court under the statute. Appellant appealed to this court; it assigned errors here; it argued those errors; and no where contended that we were without jurisdiction. It did not move to transfer the case to the Supreme Court. It sought to have us reverse the judgment and remand the cause, and was ready to accept from' us a favorable judgment. Thirty of the thirty-one errors it assigned raised questions which did not involve a freehold. We doubt if appellant should be permitted for the first time on a petition for a rehearing to question our jurisdiction, but rather are of opinion that the rule should be applied that, having appealed to this court and assigned errors of which we had jurisdiction, it must be held that it waived any error of which we did not have jurisdiction. Appellant filed seven pleas, the first the general issue, and the seventh an ordinary plea of liberum tenementum in which appellant alleged that the close in the declaration mentioned was at the several times when, etc., the close and freehold of the defendant, and that it committed the several supposed trespasses in the said close as it lawfully might. That seventh plea involved a freehold and an issue of fact was joined thereon. But appellant did not offer any evidence to support it, nor does it now claim that there was any evidence to support the plea; and it has assigned no error which raises any question under that plea. It begins its original brief here by stating that appellee purchased this land, part of it in 1892 and the rest in 1894, and it everywhere concedes him in possession of the land from that time on. A defense under that plea was clearly abandoned, or rather this was a fictitious defense which it never sought to sustain ; and we are of opinion that we were not deprived of jurisdiction by the fact that this fictitious plea was. filed. This would furnish an easy way to avoid the jurisdiction of this court in all such cases. The thirty-first assignment of error is that the trial court in sustaining the demurrer of plaintiff to defendant’s plea denying title in plaintiff to the lands described in the declaration at the time the cause of action arose. This refers to the second plea. The demurrer thereto was general and special. Among the special causes assigned were that the plea amounted to the general issue, that it was double, that it concluded improperly, and that it pleaded conclusions instead of facts. The plea was double. It alleged that the channel of the Sanitary District was built by authority of the law of the State of Illinois and in strict accordance therewith, and was opened January 17, 1900, in accordance with law, and then was and from thence hitherto has been and still is a lawful, permanent structure and improvement. It then alleged that on said date when the channel was opened plaintiff was not the owner in fee simple of the real estate described in the declaration or any part or portion thereof. It is obvious that this is an attempt to set up two different defenses. Again, the declaration did not aver that plaintiff was the owner in fee simple. It averred in certain counts that he was the owner and in possession of the lands, and in other counts that he was the owner and in lawful possession of the lands. If he had proved a less estate than a fee he would have been entitled to recover. This plea therefore which asserted that he did not have the fee simple title was a departure from the declaration and did not state a defense to the declaration. Moreover, so far as it answered the declaration it was merely equivalent to the general issue, for plaintiff averred that he was the owner and possessor of the land, and was required to prove that allegation in order to recover, since the general issue denied the allegations of the declaration. There is a great difference between this second plea and the seventh plea above stated which was indeed a plea of liberum tenementum. Since the Appellate Courts were organized there have been many suits in this state against railroads, drainage districts, sanitary districts and the like for overflowing land of the plaintiff. In every such case the plaintiff has been obliged to allege and prove that he owned the lands overflowed. It has never been supposed that thereby the Appellate Courts were deprived of jurisdiction of such cases, but on the contrary they have been taken to the Appellate Courts instead of the Supreme Court, and often from the Appellate Courts to the Supreme Court, and the jurisdiction of the Appellate Court has never before been qustioned because plaintiff was obliged to prove ownership in order to recover. The second plea was in bar of the whole declaration, and there is no pretense that there is any state of facts in this record which would entirely bar appellee’s recovery. What appellant claims is that appellee did not have the entire title to the land when the waters of the Sanitary District were turned in, but that a fragment of the title was afterwards acquired by him. The fact is that he bought these lands in 1892 and 1894 and paid for them and obtained deeds for the entire property and took possession and has ever since held possession as the owner. There was an outstanding interest which was not then conveyed to him, though his deeds described and purported to convey the entire land. He had possession, which is in itself a title. The Sanitary District Act, Sec. 19, requires the Sanitary District to compensate those it injuries by the increased flow of water. We are of opinion that it was not the intention of that act that the Sanitary District should be permitted to question the strength and validity of the title of those who are injured by the overflow of water produced by the waters of the Sanitary District channel. Suppose appellee had never acquired this outstanding interest. Suppose that the two minor children in question, knowing that their mother had obtained full payment for the land, had never asserted any right to a share in the title to these lands. Could the Sanitary District make that contention for them? Suppose that some where in the claim of title from the H. S. Government to appellee there is a missing link or a flaw in some conveyance. May the Sanitary District when sued for damage by a person occupying and claiming to own land which its waters have injured, be permitted to prove that there is some person in existence who possibly might sue the party in possession of the land and wrest it from him? We are of opinion that the Sanitary District Act does not confer upon the Sanitary District the right to litigate such questions, and that where a plaintiff is injured by the overflowing of waters upon lands which he holds by a conveyance and which he possesses, he cannot be defeated of a recovery by the Sanitary District by pleas and proof' that his title is not perfect and that there are outstanding interests which he has not acquired. In support of the ruling of the court below that the oral evidence of witnesses could not be incorporated into diagrams and diagraphs and other papers and admitted in evidence in that written form and thereby reach the jury room, we further cite the recent case of C. & W. I. R. R. Co. v. Heidenreich, 254 Ill. 231. Appellant argues that it had not yet requested that these papers be sent to the jury room and might not have made that request at all, and therefore the papers should have .been received in evidence even if they were not competent to go to the jury room. Section 76 of the Practice Act authorizes all such documents, other than depositions, to be carried from the bar by the jury, and if they had been properly admitted in evidence appellant would have had a right to insist that they go to the jury room. Because they contained matter which was not proper to go to the jury room, they therefore were not competent evidence. The petition for a rehearing is denied.